318 F.Supp.2d 669 (2004)
Uwaoma Fred ONWUNMELU, Plaintiff,
v.
NATIONAL RAILROAD PASSENGER CORPORATION, Defendant.
No. 02 C 9287.
United States District Court, N.D. Illinois, Eastern Division.
May 17, 2004.
*670 Erika Denise Edwards, Law Offices of Erika D. Edwards, Chicago, IL, for Plaintiff.
Michael G. Cleveland, Alison J. Maki, Kathryn Colvin, Vedder, Price, Kaufman & Kammholz, P.C., Chicago, IL, for Defendant.

MEMORANDUM OPINION AND ORDER
BUCKLO, District Judge.
Plaintiff Uwaoma Fred Onwunmelu was first hired by defendant National Railroad Passenger Corporation ("Amtrak") in January 1998 as a commissary clerk. On June 21, 2001, Mr. Onwunmelu was promoted to Supervisor, Mail and Express, and on July 22, 2002, he was terminated from that position.[1] Mr. Onwunmelu claims that Amtrak discriminated against him on the basis of his race and national origin, in violation of Title VII, 42 U.S.C. § 2000e et seq. (Count I), and 42 U.S.C. § 1981 (Count II). Specifically, Mr. Onwunmelu, an African-American whose national origin is Nigerian, claims that Amtrak terminated him from his position as Supervisor because of his race and national origin. Amtrak moves for summary judgment on both counts. I GRANT that motion.
Summary judgment is appropriate where the record and affidavits, if any, show that there is no genuine issue of material fact and that the moving party is entitled to judgment as a matter of law. Lexington Ins. Co. v. Rugg & Knopp, 165 F.3d 1087, 1090 (7th Cir.1999); Fed.R.Civ.P. 56(c). Normally, I must construe all facts in the light most favorable to the non-moving party and draw all reasonable and justifiable inferences in favor of that party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). However, in this case Mr. Onwunmelu has failed to comply with Local Rule 56.1, which requires him to file
a concise response to the movant's statement that shall contain:
(A) a response to each numbered paragraph in the moving party's statement, including, in the case of any disagreement, specific references to the affidavits, parts of the record, and other supporting materials relied upon, and
(B) a statement, consisting of short numbered paragraphs, of any additional facts that require the denial of summary judgment, including references to the affidavits, parts of the record, and other supporting materials relied upon.
Local Rule 56.1(b). Mr. Onwunmelu does attempt to dispute three of the statements in Amtrak's Rule 56.1(a) filing within his response to Amtrak's motion for summary judgment. However, two of his responses do not include any reference to the record, and the third response does not actually *671 dispute Amtrak's statement but instead attempts to supplement it with additional information. All of the statements in Amtrak's Rule 56.1(a) filing are therefore deemed admitted. Local Rule 56.1(b)(3)(B). See, e.g., Brasic v. Heinemann's, Inc., 121 F.3d 281, 283-84 (7th Cir.1997); Midwest Imps., Ltd. v. Coval, 71 F.3d 1311, 1316-17 (7th Cir.1995).
Mr. Onwunmelu claims that Amtrak discriminated against him on the basis of his race and national origin by terminating his employment as a supervisor. As Mr. Onwunmelu presents no direct evidence of discrimination, he must proceed under the McDonnell Douglas burden-shifting analysis. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). To establish a prima facie case under that analysis, Mr. Onwunmelu must show that (1) he is a member of a protected class; (2) he was meeting Amtrak's legitimate business expectations; (3) he suffered an adverse employment action; and (4) Amtrak treated other similarly-situated employees, not in the protected class, more favorably. Ajayi v. Aramark Business Services, Inc., 336 F.3d 520, 531 (7th Cir.2003).
Mr. Onwunmelu is able to establish the first and third prongs of this analysis. Mr. Onwunmelu is African-American and has his national origin in Nigeria. Further, the write-up and termination from his position of supervisor qualifies as an adverse employment action. Amtrak argues, however, that Mr. Onwunmelu can meet neither the second nor the fourth prongs of the analysis. I agree.
Mr. Onwunmelu cannot show that he was meeting Amtrak's legitimate business expectations. Amtrak states that Mr. Onwunmelu did not follow direct orders from Thomas Pape, his direct supervisor. Mr. Onwunmelu argues that Amtrak's expectations, especially those involving checking railroad cars as they entered the yard, were so unreasonable as to not be legitimate. So long as the employer's expectations of its employee are bona fide  that is, in good faith and without fraud or deceit  the court will not examine whether the employer is asking "too much." Robin v. Espo Engineering Corp., 200 F.3d 1081, 1090 (7th Cir.2000). Mr. Onwunmelu makes no showing in the record, other than his own conclusory statements, that Amtrak's expectations of him were unreasonable. Mr. Onwunmelu's statements that he was meeting those expectations are also insufficient to create an issue of material fact. Rabinovitz v. Pena, 89 F.3d 482, 487 (7th Cir.1996).
Even if Mr. Onwunmelu were able to establish that he was meeting Amtrak's legitimate business expectations, he cannot meet the fourth prong of the analysis. The only similar-situated employee identified by Mr. Onwunmelu is Ed Carambot, a Hispanic male not of Nigerian national origin. Mr. Carambot was the other Supervisor, Mail and Express, during the time Mr. Onwunmelu was employer as a Supervisor. However, the record is devoid of any indication that Mr. Carambot refused to follow Mr. Pape's orders or otherwise did not meet Amtrak's legitimate business expectations. Mr. Onwunmelu cannot meet the second or fourth prongs of the analysis. Amtrak's motion for summary judgment is GRANTED.
NOTES
[1]  After his termination as a supervisor, Mr. Onwunmelu exercised his union bumping rights to return to a bargaining unit position with Amtrak.